United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3139
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Jason Ellis

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: April 24, 2018
                              Filed: April 24, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Jason Ellis appeals after he pleaded guilty to child-pornography charges and
the district court1 sentenced him to a total of 60 years in prison, including two

      1
      The Honorable Timothy L. Brooks, United States District Court Judge for the
Western District of Arkansas.
consecutive prison terms. The district court also imposed supervised release for life
and a $20,000 fine. In this court, Ellis’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of Ellis’s total prison time. Ellis has filed a pro se brief, arguing that
the imposition of consecutive prison terms was improper, that his fine is excessive,
and that the court should have ordered a mental-health evaluation.

        Upon careful review, we conclude that the district court did not impose an
unreasonable sentence, see United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing a sentence under a deferential abuse-of-discretion
standard and discussing substantive reasonableness), and that the imposition of
consecutive prison terms was proper, see U.S.S.G. § 5G1.2(d) (stating that if the total
punishment exceeds the statutory maximum for the counts of conviction, the sentence
on one or more counts shall run consecutively to the extent necessary to produce a
combined sentence equal to the total punishment). We further conclude that no plain
error occurred with respect to the fine, see United States v. Allmon, 500 F.3d 800, 807
(8th Cir. 2007) (indicating that the imposition and amount of a fine are reviewed for
plain error where the defendant did not object below), and that the court did not abuse
its discretion in failing to order a mental-health or competency evaluation, see United
States v. Crawford, 487 F.3d 1101, 1105 (8th Cir. 2007) (reviewing the district
court’s failure to order a competency evaluation for an abuse of discretion).

      Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                       ______________________________




                                          -2-